DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 02/20/20 and 07/13/20 have been considered.

Specification and Drawings
The lengthy specification (546 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification and drawings. For example, the examiner requests that the applicant verify that the reference numbers in the specification and drawings match. The examiner also requests that the applicant verify that the continuity information listed on the ADS and in the specification is correct. Until the applicant has responded that the specification and drawings have been checked, the specification and drawings will be considered to be objected to. 

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 states, “wherein the operational process is a parameter of operation at least one of a mixer …” It will be construed that the claim 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-15, 17-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15, 17-18, and 20 of copending Application No. 15/973205 in view of Jarrell et al (US PgPub 20040102924). For the purposes of simplicity and clarity, this rejection will refer to the 05/07/18 claims of 15/973205, which are the original claims.

With respect to claim 1, copending Application ‘205 discloses:
A system for process monitoring through data collection (claim 1)
a data collector communicatively coupled to a plurality of input channels, each input channel connected to a monitoring point from which data is 
a data storage structured to store collected data from the plurality of input channels (claim 1)
a data acquisition circuit structured to interpret the plurality of process parameter values from the collected data (claim 1)
a data analysis circuit structured to analyze the plurality of process parameter values to detect a process condition (claim 1)
a response circuit structured to adjust an operational process in response to the detected process condition (claim 1 states, “wherein an operational process … is altered based on the analysis of the plurality of process parameter values.”)
With respect to claim 1, copending Application ‘205 differs from the claimed invention in that it does not explicitly disclose: 
a pharmaceutical production process (The claims in copending Application ‘205 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a pharmaceutical production process, whereas the claims in copending Application ‘205 are directed to an industrial drilling environment.)
With respect to claim 1, Jarrell et al discloses:
a pharmaceutical production process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘205. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.

Claims 4-14 in the present application are substantially similar to claims 4-14 in copending Application ‘205 but for the different field of use. 

Claim 15 in the present application is anticipated by claim 15 of copending Application ‘205. Copending Application ‘205 uses slightly different phraseology but effectively discloses the same things, but for the different field of use. For example, claim 15 of the present application states, “collecting data from a data collector communicatively coupled to a plurality of input channels, each input channel connected to a monitoring point from which data is collected, the collected data providing a plurality of process parameter values …” while claim 15 of copending Application ‘205 states, “providing a data collector communicatively coupled to a plurality of input channels, each input channel connected to a monitoring point from which data is collected, the collected data providing a plurality of process parameter values …”)

Claims 17 and 20 in the present application is substantially similar to claims 17 and 20 in copending Application ‘205.

Claim 18 in the present application are substantially similar to claim 18 in copending Application ‘205 but for the different field of use.

This is a provisional nonstatutory double patenting rejection.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Claim 1 does state, “analyze the plurality of process parameter values …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to a pharmaceutical production process with a plurality of input channels, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al (US PgPub 20020077711). The Wikipedia entry for “Petroleum product” (snapshot taken of 01/21/16 entry taken using Wayback machine; web.archive.org/web/20160121063510/https://en.wikipedia.org/wiki/Petroleum_product) will be applied as an illuminating, non-modifying reference to demonstrate that one of ordinary skill in the art understands that the disclosure of a petroleum process suggests a pharmaceutical production process.

With respect to claim 1, Nixon et al discloses:
A system for process monitoring through data collection in a pharmaceutical production process (figure 1; The abstract states, “A process control system uses a data collection and distribution system …” (emphasis mine; This form of examiner emphasis will be used in the rest of the action). Paragraph 0003 states, “Process control systems, like those used in chemical, petroleum, or other processes …” Page 2 of the “Petroleum product” Wikipedia entry states, “Petrochemical are organic compounds that are the ingredients for the chemical industry, ranging from polymers and pharmaceuticals.” One of ordinary skill in the art would therefore understand the chemical and petroleum process control teachings of Nixon et al to anticipate the claimed “pharmaceutical production process.”)

    PNG
    media_image1.png
    494
    912
    media_image1.png
    Greyscale

a data collector communicatively coupled to a plurality of input channels, each input channel connected to a monitoring point from which data is collected, the collected data providing a plurality of process parameter values for the pharmaceutical production process (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in figure 3, the collector 102 receives data from various functional blocks (such as 206, 220, and 230), which read on the claimed input channels, and as further seen from figure 3, each of the functional blocks is connected to data collection and reconciliation applications 204, which read on the claimed monitoring points from which data is collected. The data collected by collector 102 collectively represents the claimed plurality of process parameter values.)

    PNG
    media_image2.png
    599
    867
    media_image2.png
    Greyscale

a data storage structured to store collected data from the plurality of input channels (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …”)
a data acquisition circuit structured to interpret the plurality of process parameter values from the collected data (Paragraph 0040 states, “With this system, each data originator can wrap its data using a schema understood or convenient for that device or application … If desired, the server may also perform certain data processing functions or other functions based on the receipt of data.” The claim does not define what circuit (ASIC) …”)
a data analysis circuit structured to analyze the plurality of process parameter values to detect a process condition associated with the pharmaceutical production process (paragraph 0043 states, “An application associated with the asset utilization suite 50 may also diagnose conditions or problems within the process control plant based on data from two or more of process control monitoring applications, process performance monitoring applications, and equipment monitoring applications.” The concept of “circuit” was discussed in the previous limitation.)
a response circuit structured to adjust an operational process for the pharmaceutical production process in response to the detected process condition (figure 3, reference 270 discloses a “WORK ORDER GENERATOR” that reads on the claimed response circuit. The disclosure 

With respect to claim 2, Nixon et al discloses:
wherein the operational process is a rate of reaction in the pharmaceutical production process (figure 8 shows a reactor, and paragraph 0057 discloses both “rate of corrosion progress data” and “leakage presence rate,” both of which can broadly read on the claimed “rate of reaction.”)

With respect to claim 3, Nixon et al discloses:
wherein the operational process is a parameter of operation of at least one of a mixer, an agitator, a variable speed motor, a fan, a bearing, a shaft, a rotor, a stator, a gear, a rotating component, a pump, an inflow, an pump running …) …”)

With respect to claim 4, Nixon et al discloses:
wherein the data storage further stores a plurality of collector routes, wherein the plurality of collector routes each comprises a different data collection routine, wherein a selected collector route is switched from a first collector route to a second collector route based on the analysis of the plurality of process parameter values (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …” Paragraph 0080 states, “These I/O cards (which may be subassembly processors having data collection routines implemented thereon) may perform data collection activities for some or all of the devices, areas, etc. of the process plant 10 …” The claimed collector routes, each comprising a different data collection routine, are represented by the arrows shown in figure 3. The claimed “selected which can be distributed to one or more of the computer systems associated with the different functions within the plant 10 …” The act of distributing/routing data effectively serves as a route switching mechanism.)

With respect to claim 5, Nixon et al discloses:
wherein the switched collector route is due to the data analysis circuit detecting a change in an operating stage of the pharmaceutical production process (Paragraph 0043 states, “An application associated with the asset utilization suite 50 may also diagnose conditions or problems within the process control plant 10 …” The diagnosed conditions or problems represent a change in an operating stage of the pharmaceutical production process. Paragraph 0043 continues by stating, “Still further, the applications associated with the asset utilization suite 50 may take actions within the process plant 10 in response to a diagnosed or detected problem or may recommend actions to be taken to a user …” As discussed above, part of the actions taken by the asset utilization suite is to distribute/route data, which effectively serves as the claimed switching.)

	With respect to claim 6, Nixon et al discloses:
wherein the monitoring point provides a continuously monitored alarm having a pre-determined trigger condition, and the data analysis circuit detects the pre-determined trigger condition (paragraph 0061 states, “The equipment monitoring functional block 220 includes equipment of condition monitoring applications 222 which may, for example, accept or generate alarms indicating problems with various pieces of equipment, detect poorly performing or faulty equipment within the plant 10 or detect other equipment problems or conditions which may be of interest to a maintenance person.” Any problem that has been identified to be of interest to a maintenance person can be broadly construed to serve as a pre-determined trigger condition. Furthermore, please note that paragraph 0061 states that “Equipment monitoring applications are well known …” Paragraphs 0007, 0085-0086, and 0120 disclose real time operations, which suggests continuous monitoring, as opposed to only monitoring at only a discrete point in time.)

With respect to claim 7, Nixon et al discloses:
wherein the process condition is a failure condition or an off-nominal condition for a pharmaceutical component, wherein the operational process is altered to decrease a safety risk (paragraph 0065 states, “The safety …”; see also paragraph 0061)

With respect to claim 8, Nixon et al discloses:
wherein the operational process is altered to increase productivity of the pharmaceutical production process (paragraph 0065 states, “The integration of the different types of functional data may provide or enable improved personnel safety … and plant productivity …”

With respect to claim 9, Nixon et al discloses:
wherein data analysis circuit utilizes a neural network to analyze the plurality of process parameter values (paragraphs 0006, 0032, 0059,  and 0078 disclose neural networks)

With respect to claim 10, Nixon et al discloses:
wherein the neural network is a probabilistic neural network to predict the process condition as a fault condition (paragraph 0072 states, “The presentation of these problems may be in terms of probabilities … The causal data may also be verified, validated and reconciled with the actual output data from the plant 10 to determine how well the predictions held out.”; paragraph 0078 states, “the integration applications 50 such as the diagnostic application 250 may use any joint models of process equipment and behavior to make diagnostic or predictive decisions including, for neural networks …” ;See also predictive application 262, as described in paragraph 0073.)

With respect to claim 11, Nixon et al discloses:
wherein the neural network is a convolutional neural network to make a recommendation based on the analysis of the plurality of process parameter values (suggested by paragraph 0006, which states, “These process control operators may use available tools for diagnosing and correcting process control problems within a process control system, including, for example, auto-tuners, loop analyzers, neural network systems, etc.” Here, Nixon clearly presents neural networks in a broad framework as an “available tool” and does not restrict its disclosure of neural networks to a specific type of neural network. Since a convolutional neural network is an “available tool,” it is encompassed by Nixon’s neural network teachings. Furthermore, paragraph 0013 of Nixon teaches the claimed effect of making a recommendation. Paragraph 0013 states, “Thus, applications may be provided … to take or recommend actions …” See also paragraphs 0045 and 0053 for further teachings of “recommendations.”)

With respect to claim 12, Nixon et al discloses:
wherein the neural network is switched between a first neural network to a second neural network by an expert system (suggested by paragraph expert system analysis data sources …” The disclosure of multiple expert system analysis data sources suggests switching between multiple neural networks, one for each data source. The disclosure of neural networks was discussed above. Nixon et al further teaches “expert systems” in paragraphs 0042, 0115, and 0118.)

With respect to claim 13, Nixon et al discloses:
wherein the data analysis circuit compares the plurality of process parameter values to a stored vibration fingerprint to detect the process condition (paragraph 0139 states, “a vibration analysis for a motor 675 may be displayed in a pop-up window 680. A user may request such a pop-up window in response to an abnormally high or an abnormally low index value for the unit affected by the motor 675 and/or may request the window if an index value associated with the motor is indicative of a possible problem.” See also paragraph 0145, which describes spectral plots of vibration performed by vibration analysis programs. The claimed function is anticipated by the functionality of Nixon’s vibration analysis tools.) 

With respect to claim 14, 
wherein the data analysis circuit utilizes a noise pattern analysis to detect the process condition (suggested by paragraph 0079, which states, “the diagnostic application 250 may enable a user to view the characteristics of the waveforms of process or condition monitoring sensor outputs and trend and/or alarm and/or invoke control changes when these patterns change. This functionality can be implemented by pattern recognition …” Here, Nixon et al broadly teaches general pattern recognition and invoking control changes when a pattern in a waveform changes. One of ordinary art understands that “noise”, in the context of a signal, represents variation, abnormality, error, or undesired disturbance of the signal. In paragraph 0122, Nixon et al states, “the normal amount of variation of a signal or parameter may be set … and this normal or expected variation may be stored by or updated within the index generation routine.” The applicant has not defined or described the nature of the claimed “noise pattern analysis” in any detail. Broadly speaking, Nixon’s analysis of pattern recognition of a waveform, in view of its teachings of setting “normal amounts of variation” constitute a type of noise pattern analysis, as detected variations outside of normal or expected variations may be considered as a type of noise. Furthermore, Nixon et al discloses Kalman filters (paragraph 0078), which are used in noise applications.)  
	
Independent claim 15 represents a method claim version of claim 1. It is rejected under a similar rationale as discussed above.

Claim 16 is substantially similar to claim 2 above. It is rejected for similar reasons.

Claim 17 is substantially similar to claim 4 above. It is rejected for similar reasons.

Independent claim 18 represents an apparatus claim version of claim 1. It is rejected under a similar rationale as discussed above.

Claim 19 is substantially similar to claim 2 above. It is rejected for similar reasons.

Claim 20 is substantially similar to claim 4 above. It is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat 7557702 (Eryurek et al) discloses an integrated alert generation in a process plant.
US Pat 9874923 (Brown et al) discloses a power management for a self-powered device scheduling a dynamic process.
US Pat 10706693 (Castillo Canales et al) discloses a haptic device for creating vibration, pressure, and shear-based haptic cues.
US PgPub 20030158795 (Markham et al) discloses quality management and intelligent manufacturing with labels and smart tags in event-based product manufacturing.
US PgPub 20140100912 (Bursey) discloses bundling of automated work flow.
US PgPub 20160098647 (Nixon et al) discloses automatic signal processing-based learning in a process plant.
US PgPub 20160196758 (Causevic et al) discloses human performance optimization and training methods and systems.
US PgPub 20170372534 (Steketee et al) discloses a configurable monitor and parts management system.
US PgPub 20180191867 (Siebel et al) discloses systems, methods, and devices for an enterprise AI and Internet-of-Things platform.
US PgPub 20200244297 (Zalewski et al) discloses wireless coded communication (WCC) devices with power harvesting power sources.
US PgPub 20200301408 (Elbsat et al) discloses a model predictive maintenance system with degradation impact model.
US PgPub 20200311559 (Chattopadhyay et al) discloses optimized decision tree machine learning for resource-constrained devices. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.